DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 06/27/2022 is acknowledged.  The amendment includes the amending of claims 1 and 10.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Mr. John Sweet (Reg # 59,770) on 08/24/2022.
4.	The application has been amended as follows:
	CANCEL Claim 14.
	CANCEL Claim 15.
	CANCEL Claim 16.
	CANCEL Claim 17.
	CANCEL Claim 18.
	CANCEL Claim 19.
	CANCEL Claim 20.
Allowable Subject Matter
5.	Claims 1-13 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of receiving initial data that includes a plurality of identifiers and corresponding timestamps, generating and storing a snapshot based on the initial data, wherein the snapshot includes each of the identifiers and a corresponding status and wherein generating and storing the snapshot comprises analyzing the initial data to determine the status for each identifier of the plurality of identifiers, receiving a data stream that includes a subset of the identifiers, activity information for each identifier in the subset of the identifiers, and corresponding timestamps, wherein the data stream is received after receiving the initial data, periodically analyzing the data stream to obtain a delta that includes an updated status for each identifier in the subset of identifiers, wherein the periodically analyzing includes performing aggregation operations to obtain the updated status for each identifier in the subset of identifiers, storing the delta separate from the snapshot, receiving a request for identifiers that are active in a particular time period, and based on the particular time period, retrieving active identifiers from the data stream, the delta, or the snapshot, as recited in independent claims 1 and 10.
	Specifically, although the prior art (See Agarwal) clearly performs full and delta snapshots that include identifiers and timestamps, and Koomthanam clearly teaches the snapshotting of streaming data, the detailed claim language directed towards the performing, after initially analyzing snapshotted data of identifiers and timestamps to determine status information, a periodic analysis of a data stream of a subset of identifiers, activity information of the subset of identifiers, and timestamps to obtain a delta of an updated status of the subset of identifiers via aggregation operations is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-9 and 11-13 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0032566 issued to Agarwal on 30 January 2014 .  The subject matter disclosed therein is pertinent to that of claims 1-13 (e.g., methods to snapshot data).
U.S. PGPUB 2019/0347351 issued to Koomthanam et al. on 14 November 2019.  The subject matter disclosed therein is pertinent to that of claims 1-13 (e.g., methods to snapshot data).
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 24, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168